Citation Nr: 1024388	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a history of a 
stress fracture of the right tibia, currently rated as 0 
percent disabling.  

3.  Entitlement to an increased evaluation for left posterior 
tibial tenosynovitis, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for right 
posterior tibial tenosynovitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to 
September 1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Huntington, 
West Virginia, VA Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran was afforded a hearing before a decision review 
office in October 2008.  In February 2010, the Veteran 
testified before the undersigned at a hearing in Washington, 
D.C.  A transcript of each of the hearings has been 
associated with the claims file.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that when entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is raised during the adjudicatory process of an underlying 
disability claim or during the administrative appeal of the 
initial rating assigned for that disability, it is part of 
the claim for benefits for the underlying disability.  In 
this case, the Veteran has made assertions in regard to 
employment.  Transcript of February 22, 2010, hearing at 21-
24.  This issue has not been adjudicated by the RO.  It is 
referred to the RO for action deemed appropriate.




FINDINGS OF FACT

1.  There is competent evidence tending to establish a marked 
degree of impairment due to service-connected bilateral pes 
planus.  

2.  The competent and probative evidence establishes that the 
service-connected stress fracture of the right tibia is 
healed.  

3.  The competent and probative evidence establishes that the 
degree of impairment due to left posterior tibial 
tenosynovitis is no more than moderate and there is no 
ankylosis.  

4.  The competent and probative evidence establishes that the 
degree of impairment due to right posterior tibial 
tenosynovitis is no more than moderate and there is no 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2009).

2.  The criteria for a disability evaluation in excess of 0 
percent for a history of right tibia stress fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 8799-8720 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for left posterior tibial tenosynovitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2009).

4.  The criteria for a disability evaluation in excess of 10 
percent for right posterior tibial tenosynovitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claims.  The 
December 2005 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since claimant 
was last examined in 2009.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The February 2009 and May 2009 VA examination reports are 
thorough and supported by VA outpatient and private treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  The Board 
notes that the record was held open for 30 days for the 
submission of additional evidence following the February 2010 
hearing.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The June 2008 and February 2009 letters also discussed the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board notes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
veteran is entitled to any staged ratings higher than those 
presently assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts, as for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.  Diagnostic Code 5024 is listed as part of a group of 
Diagnostic Codes governing disabilities to be rated by 
analogy to degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent disability rating, and marked 
limitation of motion of the ankle warrants a 20 percent 
disability rating.

The average normal range of motion of the ankle is from zero 
to 20 degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating, 
unilateral or bilateral, is warranted for a moderate degree 
of impairment with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendon Achilles, and pain 
on manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Complete paralysis of the sciatic nerve occurs when the foot 
dangles and drops, when no active movement is possible of 
muscles below the knee and when flexion of the knee is 
weakened or, on rare occasions, lost.  Complete paralysis 
warrants an 80 percent disability rating.  Severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability rating.  Moderately severe incomplete paralysis 
warrants a 40 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating and mild 
incomplete paralysis warrants a 10 percent disability rating.  
38 C.F.R. § 4.126, Diagnostic Code 8520.  Sciatic neuralgia 
is rated under Diagnostic Code 8720; neuritis is rated under 
Diagnostic Code 8620.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Disabilities 
involving sciatic nerve impairment that are wholly sensory 
may be rated, at maximum, as moderately severe incomplete 
paralysis.  38 C.F.R. § 4.123.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Bilateral Pes Planus

The Veteran asserts that her service-connected bilateral pes 
planus, rated as 10 percent disabling under Diagnostic Code 
5276, is worse.  Having reviewed the record, the Board finds 
a relative equipoise in the evidence, and thus, a finding in 
favor of a 30 percent rating is supportable.  

A May 2006 VA treatment record notes bilateral pes plano 
valgus, and no inversion of the heel on heel raises, and in a 
May 2006 private record, pes plano valgus was reported to be 
severe, bilaterally.  A February 2007 private record notes 
fairly significant pes planus with a too-many-toes sign, and 
a March 2007 private record notes a progressive flatfoot 
deformity.  Significant pain along the medial mid foot area 
with swelling is noted in an April 2007 private record.  

The Board notes that while no toe overriding and no 
callosities were noted on VA examination in February 2009, 
the examiner reported severe flat foot on the left side and 
moderate-sized flat foot on the right side on weight bearing, 
with limitation on prolonged standing, running, jogging, and 
climbing stairs due to pain in both feet.  The Board notes 
the examiner's reference to additional limitation due to 
pain, weakness fatigue, lack of endurance after repeated 
motion, incoordination and flare up.  In addition, an adverse 
impact on activities of daily living and personal grooming 
was noted.  A January 2010 VA record notes that x-ray 
examinations of the feet in the weight bearing position 
revealed significant collapse of the medial arch.  In light 
of these findings, the Board concludes that the Veteran's 
disability picture associated with bilateral pes planus more 
nearly approximates a degree of impairment reflected by a 30 
percent rating.  

A rating in excess of 30 percent is not warranted.  The Board 
has considered the assertions in a July 2008 letter from the 
Veteran's spouse to the effect that the Veteran has 
functional impairment due to symptoms such as pain and 
weakness, as well as an October 2008 Report of Contact noting 
abnormal wear of the left shoe.  The competent and probative 
evidence, however, does not establish a pronounced degree of 
impairment manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
at any time during the relevant period.  The May 2006 VA 
examination report notes the Achilles tendon was well 
aligned, and no pain on manipulation of the Achilles tendon 
and no irregularity were noted.  The March 2008 VA 
examination report, notes mild right hind foot valgus 
deformity, with no tightening of the tendo Achilles, no pain 
on manipulation, no tightening of the teno Achilles on the 
left, no callosity in the plantar aspect of the left foot, 
and valgus deformity was noted to be mild.  

In addition, the February 2009 VA examination report notes a 
normal Achilles tendon, and limitations with prolonged 
standing, running, jogging, and climbing stairs was noted to 
be due to not only pain in both feet, but also the right 
knee, and a May 2006 private record notes bilateral foot pain 
located in the medial aspect of the left ankle and foot, 
radiating proximally into the ankle.  The Board notes that 
the June 2009 rating decision reflects that service 
connection has been established for left and right posterior 
tibial tenosynovitis, as well as right knee chondromalacia 
associated with the service-connected left posterior tibial 
tenosynovitis.  The evaluation of the same manifestation 
under different diagnoses, a practice known as "pyramiding," 
is to be avoided.  See 38 C.F.R. § 4.14.  Regardless, in this 
case, the competent and probative evidence does not establish 
a pronounced degree of impairment manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendon Achilles on manipulation, not improved by orthopedic 
shoes or appliances, at any time during the relevant period.  
The Board notes that the combined rating for disabilities of 
an extremity cannot exceed the rating for the amputation at 
the elective level, were the amputation to be performed.  
38 C.F.R. § 4.68.  Thus, in this case, the combined 
evaluation for the right lower extremity disabilities cannot 
exceed 40 percent.  

In regard to assertions concerning the impact on employment, 
the Board notes that while the May 2006 VA examiner 
recommended that the Veteran change jobs to one which would 
allow more time off of her feet, such as desk work, and the 
May 2008 VA examination report notes that her occupation 
should be restricted from requiring prolonged standing and 
walking, with notation that she had been placed on light 
duty, the February 2009 VA examination report notes no 
restriction on her current occupation.  Regardless, the 30 
percent evaluation assigned herein for bilateral pes planus 
contemplates the degree of impairment in earning capacity, if 
any, including loss of time from exacerbations due to the 
service-connected bilateral pes planus.  38 C.F.R. § 4.1.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report her symptoms, to include 
pain and the impact the disability has on daily activities.  
Her lay opinion alone, however, is not sufficient upon which 
to base a determination as to the degree of impairment due to 
the service-connected bilateral pes planus in this case.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the objective medical findings, both VA and private, and 
while there is some doubt, resolving all doubt in the 
Veteran's favor, the Board concludes that a finding in favor 
of a 30 percent rating, but no higher, is supportable.  The 
examiners reported objective findings and provided opinions 
based on reliable principles.  In this case, there is 
competent evidence tending to establish that the Veteran's 
disability picture due to bilateral pes planus more closely 
approximates the degree of impairment reflected in the 
criteria for a 30 percent rating.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating higher than the 30 percent evaluation 
herein assigned.

The evidence is in favor of a 30 percent rating during the 
entire appeal period, but no higher.  Consequently, the 
benefits sought on appeal are granted, in part.  

Residuals of a Right Tibia Stress Fracture

The Veteran asserts that she has symptoms, to include pain, 
due to her service-connected history of a right tibia stress 
fracture and that a compensable evaluation is warranted.  
Having reviewed the record, the Board finds that a higher 
rating is not warranted during any portion of the appeal 
period.  

The AOJ has evaluated the history of a stress fracture of the 
right tibia under hyphenated, "built-up" Diagnostic Codes 
8799-8720.  Using Diagnostic Code "8720," signifies the AOJ's 
application of a closely analogous Code due to the lack of a 
Code specific to the unlisted disability of the tibia.  38 
C.F.R. § 4.27.  Diagnostic Code 8720 pertains to the sciatic 
nerve.  

The Veteran testified that she has residual pain in 
association with the right tibia stress fracture and has to 
use a cane on a daily basis, Transcript at 5-13 (2010), and 
the January 2006 VA examination report reflects complaints of 
sensitivity and pain to touch of a localized area at the mid 
portion of the anterior tibia.  In addition, the March 2008 
VA examination report reflects complaints of chronic pain in 
association with the stress fracture aggravated by prolonged 
standing and walking.  

Against this background, are the VA examination reports and 
opinions to the effect that the right tibia stress fracture 
is healed.  The January 2006 VA examiner reported no 
discoloration, swelling, deformity, or bony abnormality, and 
x-ray examination of the tibia was noted to be normal.  In 
addition, while a May 2006 VA treatment record notes 
tenderness to palpation over the posterior tibial tendons, 
and a May 2006 private record notes mild tenderness with 
palpation on the medial aspect at the tuberosity of the left 
navicular, no erythema, edema or increase in temperature was 
noted.  Significantly, the March 2008 VA examiner stated that 
the right leg bony prominence in the middle third of the 
right tibia indicated a healed fracture, and no tenderness 
was noted.  The examiner added that, clinically, there was no 
evidence of any musculoskeletal limitation from the healed 
stress fracture of the right tibia, due to pain, weakness, 
fatigue, lack of endurance, repetitive motion, incoordination 
or flare-ups, and that there was no adverse impact on her 
activities of daily living, such as personal grooming and 
hygiene, or on her current occupation.  No residual 
disability of the healed stress fracture was specifically 
noted.  

The Board notes that private records, to include an August 
2007 record, reflect the use of crutches following surgery on 
the left tibia, not the right, and for which a temporary 
total evaluation was assigned from May 2007 to October 2007.  
The March 2008 VA examination report notes a cane was 
required for prolonged standing and ambulation, and the 
examiner noted that she was able to walk a short distance in 
the examining room without the cane, and the May 2009 VA 
examination report notes that the Veteran did not use, and 
did not require the use of, an assistive device, such as a 
cane, crutch, or walker.  In this case, and although the 
Veteran complains of pain, the competent and probative 
evidence does not establish that the Veteran has residual 
disability supported by adequate pathology due to the 
service-connected history of a right tibia stress fracture, 
at any time during the relevant period.  Under these 
circumstances, the basis for the assignment of a compensable 
evaluation has not presented.

The Board notes that the June 2009 rating decision shows that 
service connection has also been established for right 
posterior tibial tenosynovitis, and the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. § 
4.14.  Nevertheless, in this case, the competent and 
probative evidence does not establish mild sciatic nerve 
impairment of such a degree that a compensable evaluation is 
warranted.  The Board notes that disabilities of the right 
lower extremity have been separately rated and the combined 
rating for disabilities of an extremity cannot exceed the 
rating for the amputation at the elective level, were the 
amputation to be performed.  38 C.F.R. § 4.68.  In this case, 
the combined evaluation for the right lower extremity 
disabilities cannot exceed 40 percent.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report her symptoms, to include 
pain.  Her lay opinion, alone, however, is not sufficient 
upon which to base a determination as to the degree of 
impairment due to the history of a right tibia stress 
fracture.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent VA medical opinions.  The examiners reviewed 
the claims file, the opinions are consistent and based on 
objective findings and reliable principles.  

In reaching a determination, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

Left Posterior Tibial Tenosynovitis

The Veteran asserts that the degree of impairment due to her 
service-connected left posterior tibial tenosynovitis has 
increased and that a higher rating is warranted.  Having 
considered the evidence, the Board finds that a higher rating 
is not warranted.

The Veteran's left posterior tibial tenosynovitis has been 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  In addition, a temporary total 
evaluation was assigned from May 24, 2007 for left posterior 
tibial tenosynovitis to reflect the need for convalescence 
following surgery.  38 C.F.R. § 4.30.  The temporary total 
evaluation was assigned without regard to the other 
provisions of the rating schedule and such rating was 
followed by a 10 percent rating, from October 1, 2007.  The 
Board must evaluate the evidence of record since the filing 
of the claim for an increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It 
is reasonable to conclude that the period of time during 
which the 100 percent evaluation was assigned is not on 
appeal, although the facts during this period of time have 
been considered by the Board.

Diagnostic Code 5024 directs that tenosynovitis be evaluated 
as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  

In this case there is positive and negative evidence.  The 
Board must weigh the credibility and probative value of the 
evidence, and in so doing, the Board may favor one medical 
opinion over another.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  
The Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to the evidence, the Board also considers factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

At the RO hearing, the Veteran testified that she has 
functional impairment due to her lower extremities, to 
include difficulty with standing and that she had to slide 
down the stairs.  Transcript at 4-5 (2008).  In addition, a 
July 2008 statement from the Veteran's spouse is to the 
effect that the Veteran has functional impairment due to 
symptoms to include pain and weakness.  

Against this background are the VA and private examination 
reports and opinions.  The January 2006 VA examination report 
reflects an assessment of a history of bilateral tibial 
tenosynovitis, not present on examination, and while a May 
2006 VA treatment record notes tenderness to palpation over 
the posterior tibial tendons, and a May 2006 private record 
notes tenderness with palpation on the medial aspect of the 
left foot and ankle area, especially posterior to the medial 
malleolus.  There was slight edema and no erythema, edema or 
increase in temperature was noted.  There was good resolution 
of the Veteran's symptoms of posterior tibial tendon 
dysfunction on the left with steroid injection.  

In addition, a November 2007 private record notes that the 
Veteran was post posterior tibial tendon reconstruction with 
calcaneal osteoarthrotomy and Achilles' tendon lengthening 
with a good result, and a December 2007 record notes that x-
ray examination showed that the calcaneal osteotomy was 
completely healed, and the examiner added that the screw was 
in good position, the hole in the navicular where the tendon 
transfer had been performed was visible, and that the joints 
were well preserved.  Further, and while atrophy and a 
minimal limp were noted, no tenderness around the tendon 
transfer was reported and good motion of the ankle and 
subtalar joint was noted.  A March 2008 record notes that 
weakness of the left ankle and foot, as well as tenderness 
along the distal tibia, was slight, and it was noted that the 
Veteran had an inversion against resistance indicating that 
the transfer was working.  

The Board notes that while a December 2007 private physical 
therapy record notes dorsiflexion to 10 degrees and plantar 
flexion to 40 degrees, and a March 2008 record reflects 
dorsiflexion was to eight degrees and plantar flexion was 
approximately 60 degrees, the May 2009 VA examination report 
notes dorsiflexion of the left ankle was 20 degrees, plantar 
flexion was 40 degrees, and inversion and eversion were 
normal.  Regardless, these findings do not establish a marked 
degree of impairment due to left posterior tibial 
tenosynovitis.  Thus, the criteria for a higher rating under 
Diagnostic Code 5271 have not been met.  

In reaching a determination in this case, the Board has 
considered the assertions in regard to functional impairment.  
The Board notes that while the March 2008 VA examination 
report notes that the Veteran was walking slowly with a cane, 
favoring the left lower extremity, and the examiner reported 
limitation in prolonged standing and walking due to chronic 
posterior tibial tendonitis of both ankles and feet, there 
was no additional functional impairment due to pain, weakness 
fatigue, lack of endurance after repetitive motion, 
incoordination or flare-up.  No adverse impact on activities 
of daily living, such as personal grooming, hygiene, and 
transportation was noted.  

The May 2009 VA examination report notes that she was not 
unsteady and was able to perform her activities of daily 
living.  While tandem gait was mildly to moderately unsteady 
and a mild swaying on Romberg was noted, no requirement of an 
assistive device was reported and no objective evidence of 
pain on motion was noted.  Strength of the lower extremities 
was 5/5 and neurological examination was normal.  

In addition, diffuse swelling of the ankles was mild and 
diffuse tenderness was moderate on VA examination in May 
2009.  No heat, erythema, crepitus or laxity was reported, 
and the examiner stated that there was moderate weakened 
movement and excess fatigability of the left ankle.  The 
report of examination notes no additional functional 
impairment during flare-ups, which were noted to occur daily 
and of a moderate degree of severity and to the extent that 
sedentary work has been recommend, the May 2009 VA examiner 
stated that she was able to do her usual job, and nothing in 
the September 2009 VA record in which posterior tibial 
dysfunction on the left changes that conclusion.  Regardless, 
the 10 percent evaluation assigned contemplates the degree of 
impairment in earning capacity, if any, including loss of 
time from exacerbations due to the service-connected left 
posterior tibial tenosynovitis, during the entire appeal 
period.  38 C.F.R. § 4.1.  

In considering the applicability of other Diagnostic Codes, 
the Board finds that Diagnostic Codes 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 
5273 (malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as the competent 
evidence does not establish ankylosis, malunion or 
astralgalectomy.  The May 2009 VA examination report 
specifically notes no ankylosis.  Accordingly, these 
Diagnostic Codes do not serve as the basis for an increased 
rating.

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report her symptoms, to include 
pain.  Her lay opinion, alone, however, is not sufficient 
upon which to base a determination as to the degree of 
impairment due to the history of a right tibia stress 
fracture.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent VA medical opinions.  The examiners reviewed 
the claims file, the opinions are consistent and based on 
objective findings and reliable principles.  

In reaching a determination, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

Right Posterior Tibial Tenosynovitis

The Veteran asserts that the degree of impairment due to her 
service-connected right posterior tibial tenosynovitis has 
increased.  Having considered the evidence, the Board finds 
that a higher rating is not warranted.

The Veteran's right posterior tibial tenosynovitis has been 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  The Board must evaluate the evidence 
of record since the filing of the claim for an increased 
rating and consider the appropriateness of a "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts).  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Diagnostic Code 5024 directs that tenosynovitis be evaluated 
as degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Diagnostic Code 5271 pertains to ankle limitation of motion.

At the RO hearing, the Veteran testified that she has 
functional impairment due to her lower extremities, to 
include difficulty with standing and that she had to slide 
down the stairs.  Transcript at 4-5 (2008).  In addition, a 
July 2008 statement from the Veteran's spouse is to the 
effect that the Veteran has functional impairment due to 
symptoms to include pain and weakness.  

Against this background are the VA examination reports and 
opinions.  The January 2006 VA examination report reflects an 
assessment of a history of bilateral tibial tenosynovitis, 
not present on examination, and while a May 2006 VA treatment 
record notes tenderness to palpation over the posterior 
tibial tendons, and a May 2006 private record notes mild 
tenderness with palpation on the medial aspect at the 
tuberosity of the left navicular, no erythema, edema, or 
increase in temperature was noted.  

In addition, on VA examination in March 2008, dorsiflexion 
was 20 degrees and plantar flexion was 40 degrees and 
strength was 4/5 against resistance.  On VA examination in 
May 2009, dorsiflexion of the right ankle was 20 degrees, 
plantar flexion was 40 degrees, and inversion and eversion 
were normal.  These findings do not establish more than a 
moderate degree of impairment due to right posterior tibial 
tenosynovitis, and thus, the criteria for a higher rating 
under Diagnostic Code 5270 have not been met.  

In reaching a determination in this case, the Board has 
considered the assertions in regard to functional impairment.  
The Board notes that while the March 2008 VA examiner 
reported that the Veteran was walking slowly with a cane, it 
was noted that she was favoring the left lower extremity, and 
while limitation in prolonged standing and walking due to 
chronic posterior tibial tendonitis of both ankles and feet 
was noted, no additional functional impairment due to pain, 
weakness, fatigue, lack of endurance after repetitive motion, 
incoordination or flare-up was reported.  The February 2009 
VA examination report reflects the Veteran refused to do 
squatting secondary to pain in the feet.  The Board notes 
that the Veteran's service-connected disabilities include 
bilateral pes planus and right knee chondromalacia, and 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Regardless, the March 2008 
VA examination report notes no adverse impact on activities 
of daily living due to the service-connected lower extremity 
disabilities, such as personal grooming and hygiene, or 
transportation.  

The May 2009 VA examination report notes that the Veteran was 
not unsteady and able to perform her activities of daily 
living, and while tandem gait was mildly to moderately 
unsteady and a mild swaying on Romberg was noted, no 
requirement of an assistive device was reported and no 
objective evidence of pain on motion was reported.  Strength 
of the lower extremities was 5/5 and neurological examination 
was normal.  In addition, the May 2009 VA report of 
examination notes diffuse swelling of the ankles was mild and 
diffuse tenderness was moderate.  The report of examination 
notes no additional functional impairment during flare-ups, 
which were noted to occur daily and to be of a moderate 
degree of severity.  The competent and probative evidence 
does not establish more than a marked degree of impairment 
due to the right posterior tibial tenosynovitis.  

To the extent that sedentary work has been recommended, the 
May 2009 VA examiner stated that the Veteran was able to do 
her usual job.  Regardless, the 10 percent evaluation 
assigned contemplates the degree of impairment in earning 
capacity, if any, including loss of time from exacerbations 
due to the service-connected left posterior tibial 
tenosynovitis.  38 C.F.R. § 4.1.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report her symptoms, to include 
pain.  Her lay opinion, alone, however, is not sufficient 
upon which to base a determination as to the degree of 
impairment due to right posterior tibial tenosynovitis.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent VA medical opinions.  The VA examiners reviewed 
the claims file, the opinions are not inconsistent with the 
private reports, and the opinions are based on objective 
findings and reliable principles.  

In considering the applicability of other Diagnostic Codes, 
the Board finds that Diagnostic Codes 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 
5273 (malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as the competent 
evidence does not establish ankylosis, malunion or 
astralgalectomy.  The May 2009 VA examination report 
specifically notes no ankylosis.  Accordingly, these 
Diagnostic Codes do not serve as the basis for an increased 
rating.

In reaching a determination, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating during any 
portion of the appeal period.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

Other Considerations

The Board has considered whether the Veteran is entitled to a 
greater level or levels of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disabilities are inadequate.  A comparison between 
the level of severity and symptomatology of the service-
connected disabilities with the established criteria found in 
the rating schedule under the appropriate Diagnostic Codes 
shows that the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology.  Higher 
ratings are available if additional symptomatology is 
demonstrated.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



ORDER

An evaluation of 30 percent for bilateral pes planus is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A compensable rating for a history of a stress fracture of 
the right tibia is denied.  

A rating in excess of 10 percent, during the relevant 
periods, for left posterior tibial tenosynovitis is denied.  

A rating in excess of 10 percent for right posterior tibial 
tenosynovitis is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


